Citation Nr: 0807274	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-37 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board notes that subsequent to the last adjudication of 
the veteran's claim by the RO in an October 2007 supplemental 
statement of the case (SSOC), additional evidence in the form 
of private treatment records from Dr. M. A. and dated between 
March 2006 and July 2007 were received.  The veteran did not 
waive AOJ consideration of this evidence.  See 38 C.F.R. § 
20.1304.  However, the Board observes that the information in 
these records does not reflect treatment for the veteran's 
treatment for sleep apnea; therefore, a remand for AOJ 
consideration of his evidence is not necessary. 

The Board also observes that the veteran submitted a timely 
notice of disagreement with regard to his initial disability 
rating of 10 percent for service-connected restless leg 
syndrome.  Thereafter, in a March 2006 rating decision, the 
rating evaluation assigned to this disability was increased 
to 30 percent, the maximum benefit allowable for such 
disability.  Thus, as the benefit sought on appeal on this 
issue was fully granted by the RO, the claim is no longer 
before the Board.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Obstructive sleep apnea is manifested by feeling sleepy 
during the day and use of a CPAP machine seven nights per 
week for 8 to 9 hours each night. 

3. Obstructive sleep apnea is not productive of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or of symptoms requiring a tracheostomy.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected obstructive sleep apnea have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6847.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for sleep apnea (claimed as 
breathing problems) in August 1999.  The decision issued in 
October 2002 granted service connection for sleep apnea and 
assigned an initial 50 percent disability rating, effective 
August 5, 1999.  The veteran thereafter appealed with respect 
to the initially assigned disability rating.  The Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent duty to assist letters in 
August 1999 and July 2001with regard to his original claim 
for service connection for breathing problems, prior to the 
issuance of the October 2002 rating decision.  Additional 
VCAA letters were sent in September 2003 and October 2006, 
which addressed the evidentiary requirements of his initial 
rating claim, and the October 2006 letter also informed him 
of the evidence necessary to substantiate disability ratings 
generally and an effective date.  See id.

Failure to provide pre-adjudicative notice of any of the 
notice elements under VCAA is presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, supra; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Additionally, the Court has held that a claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper VA process.  See Pelegrini at 
120-123; see also 38 C.F.R. § 20.1102 (2007) (harmless 
error); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121.  The Board observes that the August 1999 letter was in 
reference to establishing a well-grounded claim, and, 
therefore, did not meet the notice requirements under VCAA.  
However, the letter sent to him in July 2001 was sent in 
response to the recently enacted VCAA and advised the veteran 
of the evidence necessary to establish service connection, 
what evidence VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  The 
Board notes that only the October 2006 letter informed the 
veteran of the "fourth element" of Pelegrini, i.e., that he 
should submit any relevant evidence in his possession to VA.  

Nevertheless, the Board finds that such omission was not 
prejudicial to the veteran in that the July 2001 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, asked him to send the 
information or evidence to VA, and provided examples of the 
types of evidence he could submit.  Therefore, the Board 
finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.  Additionally, although the 
July 2001 letter was sent with regard to service connection 
for chronic obstructive pulmonary disorder (COPD), the Board 
determines that such letter was, in effect, addressing 
service connection for sleep apnea, as the veteran claimed 
only breathing problems, and COPD and sleep apnea are 
differential diagnoses applicable to the symptom of breathing 
problems. 

Thus, the Board concludes that, having received a VCAA-
compliant notice prior to issuance of the original decision, 
the veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Further, the September 2003 and October 2003 notices informed 
him that he must show that his sleep apnea had increased in 
severity, and the October 2006 letter advised him of how to 
substantiate a disability rating and an effective date for 
the disability on appeal.  Moreover, after the notice was 
sent, the veteran's claim was readjudicated in a statement of 
the case (SOC) in September 2003 and SSOCs in March 2006 and 
October 2007.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317  (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  Therefore, despite the 
inadequate timing of the notice provided to the veteran as to 
his initial rating claim, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard at 394 (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  However, the Board determines 
that these requirements do not apply to initial rating 
claims, such as the one now before the Board.  Initially, the 
Board notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Slip 
op. at 6.  Thus, the Board concludes that the Court intended 
the requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private treatment records, VA treatment records, 
Social Security Administration (SSA) disability records, and 
August 2004 and June 2007 VA examination reports were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional records VA needs to obtain for an equitable 
disposition of the claim.  

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development, and that further efforts 
to assist the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's sleep apnea.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
obstructive sleep apnea.

The veteran's service-connected obstructive sleep apnea is 
assigned a 50 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6847 (2007).  The veteran contends 
that his symptomology is worse than is contemplated under 
such rating, and that a higher rating should, therefore, be 
assigned.

Pursuant to Diagnostic Code 6847, sleep apnea syndromes 
(obstructive, central, mixed) are assigned a 50 percent 
disability rating if the veteran requires use of a breathing 
assistance device such as a continuous airway pressure 
machine (CPAP).  A 100 percent disability rating is assigned 
if there is evidence of chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or that requires 
tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.

Initially, the Board observes that private treatment records 
dated from April 1993 to March 1999, to include a September 
1996 sleep study, are associated with the claims file.  
However, as the veteran filed his claim in August 1999, these 
records are not relevant to the appeal period at issue.  
Further, these records are generally related to the veteran's 
cardiac treatment, and, to the extent these records address 
the veteran's sleep apnea, the Board notes that the symptoms 
and treatment reported do not indicate a disability level not 
contemplated by the assigned 50 percent rating evaluation.

Although the veteran was afforded a VA examination in August 
2002, the Board observes that the examiner did not fully 
address the symptomology of the veteran's sleep apnea, as the 
disability under consideration at that time was COPD.  
Rather, the examiner merely indicated that the veteran had a 
current diagnosis of obstructive sleep apnea that was well 
documented in a previous sleep study.  

A July 2004 sleep study reveals that the veteran's 
obstructive sleep apnea had been treated with a CPAP machine 
for four to five years.  The veteran reported feeling sleepy 
during the day.  After the study, the pressure on the 
veteran's CPAP machine was increased.  A November 2004 
follow-up record indicates that the veteran was using the 
CPAP machine seven nights per week for 8 to 9 hours per night 
and that his symptoms had improved greatly and he was less 
sleepy and feeling better.

The June 2007 VA examination report indicates that the 
veteran was using a CPAP machine for sleep and his response 
to treatment was good.  Severe obstructive sleep apnea was 
diagnosed.

The Board notes that VA treatment records dated from August 
2002 to March 2006 are also of record; however, these records 
provide no further information with regard to the veteran's 
sleep apnea symptomology, only reporting sleep apnea as a 
current medical disorder.  Although a March 2005 record 
reports that the veteran had been hospitalized four times in 
the prior month, once for pneumonia, once for heart failure, 
and twice for bronchitis, no treatment records indicate that 
veteran has experienced chronic respiratory failure or 
undergone a tracheostomy.  Without such symptomology or 
required treatment, the preponderance of the evidence is 
against a rating in excess of 50 percent for service-
connected obstructive sleep apnea.

Therefore, the only evidence supporting the veteran's claim 
that a higher initial rating is warranted are his own 
statements and the statements of his spouse and daughters, 
which reflect observation of symptoms and concerns with 
regard to the  their impact on the veteran's daily life.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
render an opinion concerning the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Thus, there is no competent evidence of symptomology that 
reflect a rating evaluation of 100 percent for service-
connected obstructive sleep apnea.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating in excess of 50 percent for service-connected 
obstructive sleep apnea.  Therefore, his claim must be 
denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  Although the veteran is 
currently unemployed and in receipt of SSA disability, the 
Board notes that the primary disability for which he is 
receiving SSA benefits is a nonservice-connected back 
disorder.  The Board finds no evidence that the veteran's 
service-connected sleep apnea presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected disability does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
service-connected obstructive sleep apnea is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


